Citation Nr: 0400183	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for a 
schizoaffective disorder.  

2.  Entitlement to an effective date earlier than June 22, 
1999, for the 70 percent rating for the schizoaffective 
disorder.  

3.  Entitlement to an effective date earlier than June 22, 
1999, for a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Mr. Kenneth Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from June 1943 to August 1946.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act (VCAA).  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), 
and the implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

Among other things, the VCAA requires that VA assist a 
veteran in obtaining evidence necessary to substantiate his 
claims, unless there is no reasonable possibility that 
assisting him with help in this regard.  The VCAA also 
requires that VA notify him and his representative of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform him and 
his representative of which portion, if any, of the evidence 
is to be provided by them and which part, if any, VA will 
attempt to obtain on their behalf.  38 U.S.C.A. § 5103(a); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).



In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The RO sent the veteran a VCAA letter on June 7, 2001.  And 
in that letter the RO indicated it was preferable that he 
respond within 60 days by identifying and/or submitting any 
additional supporting evidence.  The RO further indicated 
that, if he did not respond within 60 days, the RO would 
decide his claims based only on the evidence received up to 
that point in time-including any VA examinations or medical 
opinions.  The RO went on to note that, if he responded 
within one year of the date of that VCAA letter, and the RO 
later decided he was entitled to VA benefits, then the RO 
could pay him back to the date of receipt of his claim.  
If, on the other hand, he did not respond within one year, 
and VA later decided that he was entitled to VA benefits, 
then the RO only could pay him from the date of receipt of 
the additional evidence.

The language used by the RO in its June 7, 2001 VCAA letter, 
with the 60-day preferred response time, is akin to the 30-
day response language cited by the Federal Circuit Court in 
the PVA decision alluded to above.  This, in turn, 
raises procedural due process concerns insofar as deciding 
claims before giving the veteran ample opportunity to submit 
supporting evidence and/or argument.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Note, however, the more recently passed Veterans Benefits Act 
of 2003 specifically authorizes VA (and the ROs, especially) 
to go ahead and adjudicate claims prior to expiration of the 
one-year period following the VCAA notice.  The ROs typically 
do this in 60 days, as occurred in this particular case.  
But the veteran still has the right to submit the additional 
supporting evidence and/or argument within one year of the 
VCAA notice without fear of a penalty.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).

In a statement dated February 22, 2002, the veteran's 
attorney made several arguments predicated on what he 
believes was VA's noncompliance with the VCAA.  One of the 
primary arguments was that the RO did not give the veteran 
a year to respond to his VCAA notice, as required by the 
holding in the PVA and Quartuccio cases, etc.  He also 
alleged it was factually ascertainable the veteran was 
totally disabled (i.e., unemployable) as of June 22, 1998, 
one year prior to his current effective date of June 22, 
1999.  So because of this, the attorney believes the correct 
effective date is June 22, 1998, not June 22, 1999.

Since receiving the VCAA letter in question, the veteran's 
attorney has had an informal hearing conference with a 
decision review officer (DRO) at the RO, which ultimately 
resulted in granting some of the requested benefits that were 
at issue when that letter was mailed.  The only remaining 
issues are those addressed here.

The veteran's attorney more recently submitted an additional 
statement on May 5, 2003, indicating that he and the veteran 
had no additional evidence and/or argument to submit 
concerning the claims at issue.  So the attorney requested 
that the Board proceed to review the appeal based on the 
arguments presented in the November 2002 substantive appeal 
(VA Form 9).  This is all fine and well, but before doing 
this the veteran and his attorney must be sent another VCAA 
letter apprising them of the Veterans Benefits Act of 2003 
and the consequences of it as they pertain to this specific 
case.



Accordingly, this case must be REMANDED to the RO for the 
following:

1.  Send the veteran and his attorney an 
updated VCAA letter in accordance with the 
Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).

2.  Give the veteran and his attorney an 
opportunity to submit any additional 
information and/or evidence in response.

3.  If there is additional evidence not 
previously addressed in the statement of the 
case (SOC) or supplemental statements of the 
case (SSOCs), prepare another SSOC and send 
it to the veteran and his attorney.  Give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

No action is required on the part of the veteran or his 
attorney until further notice.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


